      Case: 3:19-cv-00728-jdp Document #: 22 Filed: 08/28/20 Page 1 of 1


              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL GILBREATH,
           Petitioner,
     v.                                         Case No. 19-CV-728
DAN WINKLESKI,
           Respondent.


                          NOTICE OF APPEAL


     Notice is hereby given, pursuant to Fed. R. App. P. 3(a) and (c) and
4(a)(1)(A), that Warden Dan Winkleski hereby appeals to the United States
Court of Appeals for the Seventh Circuit from the final judgment granting
Michael Gilbreath’s petition for a writ of habeas corpus, entered on
August 5, 2020, by the United State District Court for the Western District
of Wisconsin, the Honorable James D. Peterson, presiding.
     Dated at Madison, Wisconsin, this 28th day of August 2020.
                                   Respectfully submitted,

                                   JOSHUA L. KAUL
                                   Attorney General of Wisconsin

                                   s/ Sarah L. Burgundy
                                   SARAH L. BURGUNDY
                                   Assistant Attorney General
                                   State Bar #1071646

                                   Attorneys for Respondent

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 261-8118
(608) 294-2907 (Fax)
burgundysl@doj.state.wi.us
